 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   EUGENE C. BROWN,                              Case No. 1:19-cv-00352-DAD-EPG (PC)
12                          Plaintiff,
13   v.                                            FINDINGS AND RECOMMENDATIONS,
                                                   RECOMMENDING THAT ALL CLAIMS
14   C. CHOTHIA, et al.,                           BE DISMISSED EXCEPT FOR
                                                   PLAINTIFF’S CLAIMS AGAINST
15                                                 DEFENDANTS C. CHOTHIA, A. SHAW,
                            Defendants.
                                                   L. KEMPE, C. JUKES, M. GILMORE, J.
16                                                 WALKER, M. CRUTCHFIELD, K.Z.
                                                   ALLEN, D. ARTIS, AND C. PATILLO
17                                                 FOR DELIBERATE INDIFFERENCE TO
                                                   SERIOUS RISK OF HARM IN
18                                                 VIOLATION OF THE EIGHTH
                                                   AMENDMENT; AND HIS CLAIMS
19                                                 AGAINST DEFENDANTS C. JUKES, M.
                                                   LONDONO, AND M. CRUTCHFIELD
20                                                 FOR RETALIATION IN VIOLATION OF
                                                   THE FIRST AMENDMENT
21
                                                   (ECF NOS. 1, 10, 11)
22
                                                   OBJECTIONS, IF ANY, DUE WITHIN
23                                                 FOURTEEN DAYS
24
25          Plaintiff, Eugene C. Brown, is a state prisoner proceeding pro se and in forma pauperis
26   in this civil rights action filed pursuant to 42 U.S.C. § 1983.
27          Plaintiff filed the complaint commencing this action on March 18, 2019. (ECF No. 1.)
28   The Court screened Plaintiff’s complaint. (ECF No. 10.) The Court found that Plaintiff’s

                                                      1
 1   complaint “states cognizable claims under the Eighth Amendment for deliberate indifference to
 2   serious risk of harm against Defendants C. Chothia, A. Shaw, L. Kempe, C. Jukes, M. Gilmore,
 3   J. Walker, M. Crutchfield, K.Z. Allen, D. Artis, and C. Patillo; and for retaliation in violation of
 4   the First Amendment against Defendants C. Jukes, M. Londono, and M. Crutchfield.” (Id. at 2.)
 5   The Court also found that Plaintiff failed to state any other cognizable claims. (Id.)
 6          The Court allowed Plaintiff to choose between proceeding only on the claims found
 7   cognizable by the Court in the screening order, amending the complaint, or standing on the
 8   complaint subject to the Court issuing findings and recommendations to a district judge
 9   consistent with the screening order. (Id.) On July 8, 2019, Plaintiff notified the Court that he is
10   willing to proceed only on the claims found cognizable by the screening order. (ECF No. 11.)
11          Accordingly, for the reasons set forth in the Court’s screening order that was entered on
12   June 26, 2019 (ECF No. 10), and because Plaintiff has notified the Court that he is willing to
13   proceed only on his claims against Defendants C. Chothia, A. Shaw, L. Kempe, C. Jukes, M.
14   Gilmore, J. Walker, M. Crutchfield, K.Z. Allen, D. Artis, and C. Patillo for deliberate
15   indifference to serious risk of harm in violation of the Eighth Amendment; and his claims
16   against Defendants C. Jukes, M. Londono, and M. Crutchfield for retaliation in violation of the
17   First Amendment (ECF No. 11), it is HEREBY RECOMMENDED that all claims be
18   dismissed, except for Plaintiff’s claims against Defendants C. Chothia, A. Shaw, L. Kempe, C.
19   Jukes, M. Gilmore, J. Walker, M. Crutchfield, K.Z. Allen, D. Artis, and C. Patillo for deliberate
20   indifference to serious risk of harm in violation of the Eighth Amendment; and his claims
21   against Defendants C. Jukes, M. Londono, and M. Crutchfield for retaliation in violation of the
22   First Amendment.
23          These findings and recommendations are submitted to the United States district judge
24   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
25   (14) days after being served with these findings and recommendations, Plaintiff may file
26   written objections with the Court. The document should be captioned “Objections to Magistrate
27   Judge’s Findings and Recommendations.”
28   \\\

                                                      2
 1          Plaintiff is advised that failure to file objections within the specified time may result in
 2   the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)
 3   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 4
     IT IS SO ORDERED.
 5
 6
        Dated:     July 12, 2019                                /s/
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
